Citation Nr: 1313062	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  12-12 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left ankle disability, to include as secondary to service-connected left foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran had active duty service from September 1951 to July 1953.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a June 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2012, the Veteran testified at a videoconference hearing; a transcript of this proceeding is associated with the claims file.  In November 2012, the Board granted service connection for a left foot disability, claimed as deep cut on the left upper foot with scar and chronic edema, and remanded the matter of service connection for a left ankle disability, to include as secondary to service-connected left foot disability, for additional development.

The issue of entitlement to service connection for a neuroma in the Veteran's service-connected left ankle scar was raised in the January 2013 VA examination report, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  [Notably, a November 2012 Deferred Rating Decision shows that a DRO (decision review officer) has instructed development to determine whether the scar is separately compensable.]  This matter is referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As directed in the Board's November 2012 remand, the Veteran was afforded a VA examination in January 2013 to secure an opinion as to whether it is at least as likely as not that his left ankle disability was incurred in or is causally related to his service or is due to or aggravated by his service-connected left foot disability.  The examiner opined that the Veteran's left ankle disability (degenerative joint disease) is unrelated to the left foot injury in service.  However, the examiner did not provide an explanation of rationale for this opinion.  Further, the examiner failed to address the matter of whether the left ankle disability is secondary to or aggravated by the service-connected left foot disability.  

The January 2013 examination report is not adequate for rating purposes because it does not provide the opinions and rationale which were requested in the November 2012 Board remand.  The United States Court of Appeals for Veterans Claims (Court) has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In other words, an examination that provides an etiology opinion without a rationale is inadequate.  The Court has further held that once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Notably, a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders, and imposes upon the Secretary of Veterans Affairs a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the appeal must be remanded again.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The claims file should be returned to the January 2013 VA examiner to obtain an addendum opinion.  It is imperative that the claims file be made available to and be reviewed by the examiner.  After reviewing the claims file, the examiner should assume that the Veteran sustained a left foot laceration in service and respond to the following: 

a)  Is it at least as likely as not (i.e., a 50 percent or higher degree of probability) that the Veteran's left ankle disability was manifested during or is causally related to his active duty service or any incident therein, to include a left foot laceration during service (which fact is conceded)? 

b)  Is it at least as likely as not (i.e., a 50 percent or higher degree of probability) that such claimed left ankle disability is proximately due to or caused by the now service-connected left foot disability? 

c)  Is it at least as likely as not (i.e., a 50 percent or higher degree of probability) that such claimed left ankle disability has been aggravated by the now service-connected left foot disability? 

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data, as appropriate.

If the January 2013 VA examiner is unavailable, the Veteran should be scheduled for a new appropriate VA examination.

2.  In the interest of avoiding future remand, the RO should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report. 

3.  Thereafter, the RO should review the expanded record and determine if the benefit sought on appeal can be granted.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

